DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Ota et al.
Furui (US Pub. No. 2011/0211065 A1) discloses:
Regarding claims 1 and 9, image display device (i.e. image display system [element 1] illustrated in Figure 2) comprising: an interface circuit (i.e. logic circuits) having a plurality of channels (page 4, paragraph 0049, lines 2-3); 
Regarding claims 3 and 11, the one or more processors (Figure 2, element 3) select, as the reference pixel (i.e. pixel data), an adjacent pixel which is adjacent to the unset pixel (i.e. non-display pixels) and whose luminance value as the image feature quantity is already set by the input data on the other channels (page 6, paragraph 0067, lines 4-16).
Regarding claims 8 and 16, if the missing of input data (i.e. non-display mask data) is detected, the one or more processors notify information of the channel where the missing is detected (page 5, paragraph 0065, lines 9-12 and page 6, paragraph 0067, lines 13-16).

Ota et al. (JP 2004-349979 A) discloses in the interpolation processing (i.e. interpolation calculation; see translation of the description, line 329), the image feature quantity (i.e. brightness correction coefficient of the pixels between set points; see translation, line 327) of the unset pixel (i.e. pixel corresponding to the correction coefficient) is interpolated with an image feature quantity of a reference pixel (i.e. pixels of the image display) selected from pixels (i.e. target pixels) other than the unset pixel (i.e. pixel corresponding to the correction coefficient), and the one processor (i.e. interpolation calculation is executed by the CPU; Figure 2, element 27) select, as the reference pixel (i.e. pixels of the image display), a pixel (i.e. pixel data) whose luminance value (i.e. luminance correction coefficient) as the image feature quantity is already set by the input data on the other channels (i.e. the luminance correction coefficients are input to the luminance correction circuit; see translation, lines 337-338), then find a reference luminance value (i.e. luminance of the display image for each pixel) based on the luminance value of the selected reference pixel (i.e. pixels of the image display), and set a luminance value (i.e. using calculated correction coefficients, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have in the interpolation processing, the image feature quantity of the unset pixel is interpolated with an image feature quantity of a reference pixel selected from pixels other than the unset pixel, and the one or more processors select, as the reference pixel, a pixel whose luminance value as the image feature quantity is already set by the input data on the other channels, then find a reference luminance value based on the luminance value of the selected reference pixel, and set a luminance value of the unset pixel, based on the reference luminance value as shown by Ota et al. in combination with Furui’s invention for the purpose of correcting the luminance of the image displayed on the LCD panel by each pixel (Ota et al., abstract, lines 7-8).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Ota et al. as applied to claims 1, 3, 8-9, 11 and 16 above, and further in view of Huang.
Furui (US Pub. No. 2011/0211065 A1) in combination with Ota et al. (JP 2004-349979 A) teaches the salient features of the present invention as explained above except the one or more processors select, as the reference pixel, a plurality of pixels whose luminance value as the image feature quantity is already set by the input data on 
Huang (US Pub. No. 2020/0184925 A1) discloses the one or more processors (i.e. image luma determinator; Figure 2, element 110) select, as the reference pixel (i.e. pixel in the image; page 2, paragraph 0025, lines 1-3), a plurality of pixels (i.e. brightness of each pixel) whose luminance value (i.e. brightness) as the image feature quantity (i.e. amount of brightness in an image; page 2, paragraph 0024, lines 1-2) is already set by the input data on the other channels (i.e. brightness determinator [Figure 2, element 220] and brightness adjuster [Figure 2, element 140]), and find an average value of the luminance values of the plurality of reference pixels (i.e. average of brightness of each pixel in the image; page 4, paragraph 0043, lines 4-6) thus selected, as the reference luminance value (i.e. brightness of each pixel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the one or more processors select, as the reference pixel, a plurality of pixels whose luminance value as the image feature quantity is already set by the input data on the other channels, and find an average value of the luminance values of the plurality of reference pixels thus selected, as the reference luminance value as shown by Huang in combination with Furui and Ota et al.’s invention for the purpose of determining an average value of each pixel in the image and for determining the amount of brightness for the image from the average value of each pixel (Huang, page 2, paragraph 0025, lines 3-6).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furui in view of Ota et al. as applied to claims 1, 3, 8-9, 11 and 16 above, and further in view of Yui.
Furui (US Pub. No. 2011/0211065 A1) in combination with Ota et al. (JP 2004-349979 A) teaches the salient features of the present invention as explained above except a remote controller which accepts an operation.
Yui (US Patent Number 6,493,008 B1) shows a remote controller (Figure 1, element 23) which accepts an operation (i.e. commands; column 8, lines 31-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a remote controller which accepts an operation as shown by Yui in combination with Furui and Ota et al.’s invention for the purpose of transmitting data such as commands (Yui, column 8, lines 31-32).

Allowable Subject Matter
Claims 5-6, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 13, Ota et al. (JP 2004-349979 A) discloses in the interpolation processing (i.e. interpolation calculation; see translation of the description, line 329), the image feature quantity (i.e. brightness correction coefficient of the pixels between set points; see translation, line 327) of the unset 
Regarding claim 6 and 14, Ota et al. (JP 2004-349979 A) discloses in the interpolation processing (i.e. interpolation calculation; see translation of the description, line 329), the image feature quantity (i.e. brightness correction 
Regarding claims 17 and 18, Ota et al. (JP 2004-349979 A) discloses in the interpolation processing (i.e. interpolation calculation; see translation of the description, line 329), the image feature quantity (i.e. brightness correction coefficient of the pixels between set points; see translation, line 327) of the unset pixel (i.e. pixel corresponding to the correction coefficient) is interpolated with an image feature quantity of a reference pixel (i.e. pixels of the image display) selected from pixels (i.e. target pixels) other than the unset pixel (i.e. pixel corresponding to the correction coefficient), and the one processor (i.e. interpolation calculation is executed by the CPU; Figure 2, element 27) select, as the reference pixel (i.e. pixels of the image display), a pixel (i.e. pixel data) whose luminance value (i.e. luminance correction coefficient) as the image feature quantity is already set by the input data on the other channels (i.e. the luminance correction coefficients are input to the luminance correction circuit; see translation, lines 337-338), then find a reference luminance value (i.e. luminance of the display image for each pixel) based on the luminance value of the selected reference pixel (i.e. pixels of the image display), and set a luminance value (i.e. using calculated correction coefficients, the luminance for each pixel on the display image can be corrected; see translation, lines 126-127) of the unset pixel (i.e. pixel corresponding to the correction coefficient), based on the reference luminance value (i.e. luminance of the display image for each pixel).  However, Ota et al. and the prior art of record neither shows nor suggests an image display device wherein an operation panel which accepts an operation, wherein the one or more processors select one of the reference luminance value and a luminance .

Response to Arguments
Applicant's arguments filed on 10/27/2020 have been fully considered but they are not persuasive, and moot in view of new grounds of rejection.
Applicant’s Representative argued that “Feature (ii) was previously indicated as allowable” (see Request for Reconsideration, page 2, line 1).  However, in the Office Action filed on 07/28/2020 the Examiner indicated that “after further consideration, the allowability of the subject matter of now canceled claims 2 and 10 is withdrawn”.
The applicant has argued that Furui (US Pub. No. 2011/0211065 A1) does not teach “detecting a missing of input data and executing interpolation processing for a pixel (‘unset pixel’) whose image feature quantity cannot be set due to the missing of the input data”. However, Furui teaches detecting a missing of input data (i.e. projected measurement pattern) and executing interpolation processing for a pixel (‘unset pixel’ [i.e. non-display pixels]) whose image feature quantity cannot be set due to the missing of the input data (page 6, paragraph 0067, lines 1-4 and 13-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
12/14/2020

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882